DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 12/22/20 and 11/12/20 in response to the non-final Office Action mailed 08/12/20.
Status of Claims
2)	Claims 55-72 are pending.   
		Claims 55-57, 60-62, 64 and 68-71 are under examination. 
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  					
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Rejection(s) under 35 U.S.C § 103 Maintained
5)	The following is a quotation of pre-AIA  35 35 U.S.C § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 36 C.F.R 1.56 to point out 
6)	The rejection of claim 55-57, 60, 64 and 68-71 made in paragraph 16 of the Office Action mailed 08/12/20 under 35 U.S.C § 103(a) as being unpatentable over Jones et al. (US 20080293607 A1, of record) in view of Sinderen et al. (Mol. Microbiol. 15: 213-223, 1995, of record) is maintained. Applicants’ arguments have been considered and are addressed herein below.
	Applicants contend that Jones et al. disclose variants of Bacillus sp. no. 707 alpha-amylase, and dishwashing and laundry compositions comprising said variants. Applicants point to paragraph [0246] of Jones et al. and state that the compositions therein may comprise multiple enzymatic activities such as aminopeptidase, amylase, carbohydrase, catalase, carboxypeptidase, cellulase, chitinase, cutinase, cyclodextrin glycotransferase, deoxyribonuclease, esterase, -galactosidase, -galactosidase, glucoamylase, -glucosidase, -glucosidase, haloperoxidase, invertase, laccase, lipase, mannosidase, oxidase, pectinolytic enzyme, peptidoglutaminase, peroxidase, phytase, polyphenoloxidase, proteolytic enzyme, ribonuclease, transglutaminase, orxylanase, pullulanase, isoamylase, and carrageenase. Applicants state that Jones et al. provide no working examples of any cleaning composition comprising a dexoyribonuclease and do not show that there is any benefit of “adding” a dexoyribonuclease. Applicants acknowledge Sinderen’s disclosure of two closely related NucA and NucB DNases expressed by Bacillus subtilis and argue that Jones et al. and Sinderen et al. alone or in combination, do not teach or suggest a composition for disrupting or preventing a biofilm formation comprising a biofilm-modulating dose of a bacterial deoxyribonuclease, an enzyme, and a surfactant, wherein the composition is formulated as a washing powder or cleaning solution. Applicants submit that paragraphs [0014] and [0015] on pages 3 and 4 of the specification and the experiments described in Example 5 of the application on pages 36 and 37 demonstrate that bacterial DNases have significant activity against biofilms. Applicants point to section [00199] of the as-filed specification and state that the data show that the bacterial DNase from Bacillus completely dispersed biofilms at a 5-fold lower concentration than DNase I from bovine pancreas. Applicants refer to section [00203] of the as-filed specification and state that biofilm disruption with a DNase from Gram negative Serratia was also highly effective. With these, Applicants conclude that DNases from both gram-positive and gram-
	Applicants’ arguments have been considered, but are not persuasive.
	First, the transitional limitation 'comprising' represents open-ended claim language and therefore, does not exclude additional, unrecited elements. See MPEP 2111.03 [R-l].  See Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ('comprising' leaves 'the claim open for the inclusion of unspecified ingredients even in major amounts'). Accordingly, other enzymes and elements comprised in Jones’ composition are not excluded from the scope of the instant claims. Note that claim 55 requires additional enzyme other than the deoxyribonuclease to be ‘comprised’ within the claimed composition.
	Second, contrary to Applicants’ assertion, Jones’ biofilm hydrolyzing cleaning composition for hydrolyzing biofilms, as articulated in the rejection of record, already comprised effective amounts of a microbial deoxyribonuclease and therefore, no ‘adding’ of a deoxyribonuclease was necessary, instead, a substitution of the microbial deoxyribonuclease with an alternative, art-known, functionally equivalent, bacterial deoxyribonuclease having DNase function such as the one taught by Sinderen et al as set forth, is all that is needed. Furthermore, with regard to Applicants’ remark on the disclosure at paragraph [00199] of the as-filed specification, it must be noted that the biofilm dispersal disclosed therein is limited to the one elicited specifically by the NucB deoxyribonuclease in the AMS supernatant of Bacillus licheniformis strain EI-34-6 deoxyribonuclease. See for example section [0058] and Figure 5 of Applicants’ as-filed specification. The showing of complete dispersal of an established biofilm at a 5-fold lower concentration (w/v) than DNaseI as set forth at paragraph [00199] of the as-filed specification is not commensurate in scope with the composition claimed in instant claims 55-57, 60, 64 and 68-71, because the bacterial DNase of the composition claimed in the instant claims is not limited to the Bacillus licheniformis strain EI-34-6 deoxyribonuclease, i.e., SEQ ID NO: 4. The broadly recited bacterial deoxyribonuclease and such a deoxyribonuclease from any generic Gram-positive bacterium, a deoxyribonuclease from any species within the broad genus of Bacillus, and a deoxyribonuclease from any isolate of Bacillus licheniformis represent a large deoxyribonuclease genus, while the showing of dispersal of an established biofilm at a 5-fold lower concentration (w/v) than DNaseI is limited to the specific Bacillus licheniformis strain EI-34-6 deoxyribonuclease, i.e., SEQ ID NO: 4.  There is no showing that other embodiments 
7)	The rejection of claim 61 made in paragraph 17 of the Office Action mailed 08/12/20 under 35 U.S.C § 103(a) as being unpatentable over Jones et al. (US 20080293607 A1, of record) as modified Sinderen et al. (Mol. Microbiol. 15: 213-223, 1995, of record) as applied to claims 60 and 55 above and further in view of Rasmussen (US 20100075376 filed 12/15/2006, of record) is maintained. Applicants’ arguments have been considered and are addressed herein below.
	Applicants contend that Jones et al. and Sinderen et al. as well as Rasmussen do not teach or suggest a composition for disrupting or preventing a biofilm formation comprising a biofilm-modulating dose of a bacterial deoxyribonuclease, an enzyme, and a surfactant, wherein the composition is formulated as a washing powder or cleaning solution. 
	Applicants’ argument has been considered, but is not persuasive.
	Applicants are referred to the paragraph above for the Office’s rebuttal to Applicants’ arguments with regard to the teachings of Jones et al. as modified by Sinderen et al. Rasmussen is not applied as an anticipatory prior art under 35 U.S.C § 102, instead, is applied as a secondary prior art under 35 U.S.C § 103.  As set forth previously, Rasmussen taught the recombinantly isolated NucB DNase enzyme of Bacillus licheniformis which allowed very efficient degradation of DNA.  See ‘Summary of the Invention’; Examples 4-6; section 0175 and sections [0009] to [0011].  As set forth previously, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use Rasmussen’s Bacillus licheniformis deoxyribonuclease in place of Jones’ Bacillus deoxyribonuclease as modified by Sinderen et al. to produce the instant invention.  The substitution of one art-known Bacillus deoxyribonucelase with another alternate, art-known Bacillus deoxyribonuclease having the deoxyribonuclease activity would have been prima facie obvious to a skilled artisan, would have been well within the realm of routine experimentation, and would have yielded predictable results or effects. To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components. See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) (‘Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness’].  As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor).  The Supreme Court has recently emphasized that "the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.’  KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007).  The rejection stands. 
8)	The rejection of claim 62 made in paragraph 18 of the Office Action mailed 08/12/20 under 35 U.S.C § 103(a) as being unpatentable over Jones et al. (US 20080293607 A1, of record) as modified Sinderen et al. (Mol. Microbiol. 15: 213-223, 1995, of record) and Rasmussen (US 20100075376 filed 12/15/2006, of record) as applied to claim 61 above and further in view of Yan et al. (Appl. Environ. Microbiol. 69: 3719-3727, 2003, of record) is maintained as set forth therein and herein below.  Applicants’ arguments have been considered and are addressed herein below.
	Applicants contend that Jones et al. and Sinderen et al. as well as Yan et al. do not teach or suggest a composition for disrupting or preventing a biofilm formation comprising a biofilm-modulating dose of a bacterial deoxyribonuclease, an enzyme, and a surfactant, wherein the composition is formulated as a washing powder or cleaning solution. Applicants acknowledge the teachings of Yan et al. that Yan et al. disclose a cell-free AMS supernatant composition comprising antimicrobial compounds, wherein the composition was obtained from growing Bacillus licheniformis strain El-34-6 in an air-membrane surface (AMS) bioreactor. Applicants state that the major antimicrobial component produced was identified as bacitracin. Applicants argue that Yan et al. do not teach or suggest the production of deoxyribonuclease by cultivating Bacillus licheniformis strain El-34-6. Applicants assert that there is no evidence that the culturing conditions described in Yan et al. would produce a deoxyribonuclease and even if a deoxyribonuclease would be produced, the amount produced would not be a biofilm-modulating dose.
	Applicants’ arguments have been considered, but are not persuasive.
et al. as modified by Sinderen et al. and Rasmussen. Yan et al. is not applied as an anticipatory prior art under 35 U.S.C § 102, instead, is applied as a secondary prior art under 35 U.S.C § 103.  As set forth previously, Yan et al. taught a cell-free supernatant obtained by growing the B. licheniformis strain EI-34-6 in AMS bioreactor for seven days allowing biofilm formation similar to the AMS supernatant obtained after 7 days-long growing of the B. licheniformis strain EI-34-6 by Applicants as described in Example 1 and sections [0168] and [0169] of Applicants’ specification, which AMS supernatant intrinsically contained the deoxyribonuclease of the B. licheniformis strain EI-34-6.  See third full paragraph under ‘Materials and Methods’; and paragraph bridging 3719 and 3720 of Yan et al.  It is important to note that the prior art AMS supernatant was obtained after 7 days-long growing of the B. licheniformis strain EI-34-6, identical to the AMS supernatant obtained after 7 days-long growing of the B. licheniformis strain EI-34-6 by Applicants in the instant application. The instant specification at Example 1 expressly states: “B. licheniformis strain EI-34-6 was grown for 7 days in an AMS bioreactor as described previously (Yan et al., 2003, Applied and Environmental Microbiology 69: 3719-3727)”. Therefore, the prior art AMS supernatant that was obtained after 7 days-long growing of the B. licheniformis strain EI-34-6 as the one obtained by Applicants is expected to have the same amount of elements including a biofilm-modulating dose of the B. licheniformis strain EI-34-6 deoxyribonuclease having the same bacterial biofilm-removing intrinsic function as that of Applicants’ AMS supernatant of the same B. licheniformis strain EI-34-6 set forth at sections [00201] and [0058] of the as-filed specification. The AMS supernatant of Yan’s EI-34-6 B. licheniformis strain is expected to contain NucB similar to the crude AMS supernatant of EI-34-6 B. licheniformis shown at lane 1 of Applicants’ Figure 2 and is expected to have the same biofilm disrupting function as the “AMS supernatant” of B. licheniformis strain EI-34-6 shown in Applicants’ Figure 5.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use Yan’s B. licheniformis strain EI-34-6 AMS culture supernatant containing its intrinsic DNase therein in place of the DNase enzyme of Bacillus licheniformis in the composition of Jones et al. as modified by Sinderen et al. and Rasmussen to produce the instant invention.  The substitution of one art-known B. licheniformis deoxzyribonuclease with the deoxzyribonuclease of another alternate, art-known strain EI-34-6 of B. licheniformis would have been obvious to a skilled artisan, would have been well within the realm of routine experimentation, and would have yielded predictable results or effects.  To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) (‘Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness’].  As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim.  If the claim extends to what is obvious, it is invalid under § 103’; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor).  The Supreme Court has recently emphasized that "the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.’  KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007). The rejection stands.
Relevant Art
9)	The relevant art made of record and not currently relied upon in any of the rejections is considered pertinent to Applicants’ disclosure.  
		Pushkaraj et al. (US 4,749,511 A) taught a cleaning composition comprising streptokinase and streptodornase enzymes at a concentration of 0.1 to 20 micorgram per ml and an enzyme such as endoproteinase lys-C.  See claims 9, 10 and 1. The composition further comprised detergents such as anionic surfactants. See fourth full paragraph under the section ‘B. General Description’. 
Conclusion
10)	No claims are allowed.
11)	THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Correspondence
12)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
13)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
14)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


April, 2021